994 So. 2d 1121 (2007)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
PROFESSIONAL MEDICAL GROUP, INC., a/a/o Javiar Moises Villegas, Respondent.
No. 3D07-638.
District Court of Appeal of Florida, Third District.
June 20, 2007.
Rehearing and Rehearing En Banc Denied March 12, 2008.
Michael J. Neimand, Miami, for petitioner.
Mari Sampedro-Iglesia, for respondent.
Before FLETCHER and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Based upon the authority of this Court's opinion in Southern Group Indemnity, Inc. v. Humanitary Health Care, Inc., No. 3D06-2788, 2007 WL 1542019(Fla. 3d DCA May 30, 2007), we grant the petition for certiorari and quash the decision of the circuit court sitting in its appellate capacity.
Petition granted.